Citation Nr: 1031537	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  07-23 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a overactive thyroid, 
to include as secondary to the service-connected PTSD

2.  Entitlement to service connection for a left eye condition.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to an initial rating higher than 30 percent for 
posttraumatic stress disorder.

5.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John Berry, Attorney 


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that granted service connection 
for posttraumatic stress disorder (PTSD) and awarded a 30 percent 
disability rating.  The Veteran appealed for a higher initial 
rating, and also appealed the denial of his claims for service 
connection for a left eye condition, an overactive thyroid, and a 
neck injury.  

The issues of service connection for a back disability, 
other than a neck condition, and for an increased rating 
for residuals of a left foot injury, have been raised by 
the record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  

The issues of entitlement to service connection for a left eye 
condition, a neck disability, and TDIU, are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  An overactive thyroid was not shown to have had onset during 
service; was not manifest to a compensable degree within one year 
of separation from service; was first documented after service, 
and is not shown to be related to an injury, disease, or event of 
service origin or to service-connected PTSD. 

2.  PTSD was not shown to be productive of a disability picture 
that equated to occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks (more than once a week); difficulty in 
understanding complex commands; impairment of short and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  
  

CONCLUSIONS OF LAW

1.  An overactive thyroid was not incurred in or aggravated by 
active service, may not be presumed to have been incurred during 
service, and was not proximately due to or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).

2.  The criteria for an initial rating higher than 30 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2009); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must provide notice to the claimant that:  (1) informs the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informs the claimant 
about the information and evidence that VA will seek to provide; 
and (3) informs the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 
23,353 (Apr. 30, 2008).

Here, VA satisfied the duty to notify by means of correspondence 
dated in May 2004, July 2005, and March 2007.  Those documents 
discussed specific evidence, particular legal requirements 
applicable to the claims herein decided, evidence considered, 
pertinent laws and regulations, and reasons for the decision.  VA 
made all efforts to notify and to assist the appellant with 
evidence obtained, the evidence needed, and the responsibilities 
of the parties in obtaining the evidence.  The Board finds that 
any defect of timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claims with an adjudication of the claim by the 
RO subsequent to the claimant's receipt of compliant notice.  
There has been no prejudice to the appellant, and any defect in 
the timing or content of the notices has not affected the 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and had 
satisfied that duty prior to the final adjudication in the August 
2009 supplemental statement of the case.  A statement of the case 
or supplemental statement of the case can constitute a 
readjudication decision that complies with all applicable due 
process and notification requirements if adequate notice is 
provided prior to that adjudication.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice 
prior to a readjudication, including in a statement of the case 
or supplemental statement of the case, cures any timing defect 
associated with inadequate notice or the lack of notice prior to 
the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  VA has 
also obtained medical examinations in relation to the claims.  
Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.  Furthermore, the Board 
finds that if there is any deficiency in the notice to the 
Veteran or the timing of the notice it is harmless error because 
the appellant had a meaningful opportunity to participate 
effectively in the processing of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on 
various post-decisional documents for concluding adequate notice 
was provided, but the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of his 
claim, and therefore the error was harmless).  

Service Connection

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2009).  Disability which 
is proximately due to or the result of a disease or injury 
incurred in or aggravated by service will also be service-
connected.  38 C.F.R. § 3.310 (2009).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if pre-
existing such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a) (2009).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 3.303(b) 
(2009).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).

In addition, certain chronic diseases, including 
endocrinopathies, may be presumed to have been incurred during 
service if the disorder becomes manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-connected.  
38 C.F.R. § 3.310 (2009).  Secondary service connection is 
permitted based on aggravation.  Compensation is payable for the 
degree of aggravation of a non-service-connected disability 
caused by a service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  A determination of service connection requires 
a finding of the existence of a current disability and a 
determination of a relationship between the disability and an 
injury or disease incurred in service.  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show:  (1) that a current disability exists; and 
(2) that the current disability was either caused or aggravated 
by a service-connected disability.  38 C.F.R. § 3.303, 3.310 
(2009).

The Veteran contends that he is entitled to service connection 
for an overactive thyroid, also diagnosed as Grave's disease and 
hyperthyroidism, as secondary to the service-connected PTSD.  

Service medical records contain no complaint, finding, treatment 
or diagnosis attributable to an overactive thyroid.  

After service, VA treatment records in February 2004, noted a 
history of treatment for hyperthyroidism since the previous year.  
On VA examination in September 2004, the Veteran reported that 
his condition had onset in 2001.  The examiner noted that the 
Veteran required treatment with radioactive iodine ablation in 
June 2004.  The examiner diagnosed hyperthyroidism.  

In support of claim, in May 2006 the Veteran submitted a 1995 
medical article from Dr. S.W. who found a correlation between 
thyroid hormone levels and PTSD.   

On VA medical endocrine examination in January 2007, the Veteran 
complained of palpitations, anxiety, depression and fatigue.  
Following a review of the claims file, an examination of the 
Veteran and clinical testing, the examiner diagnosed Grave's 
disease, resolved without residual hyperthyroidism following 
radiation therapy.  The examiner opined that it was less likely 
than not that the Veteran's overactive thyroid-hyperthyroidism 
(Grave's disease) was caused by the service-connected PTSD.  The 
examiner explained that after the 1995 medical article was 
published, on further research, Dr. S.W. published an article in 
1999 wherein it was determined that while high thyroid levels 
were found to influence hyperarousal symptoms in patients with 
PTSD these high levels of thyroid hormone did not lead to 
clinical disease states.  The examiner cited to the 1999 medical 
findings in support of her opinion.    
   
During service, an overactive thyroid was not affirmatively shown 
to have been present and service connection under 38 U.S.C.A. §§ 
1110, 1131 and 38 C.F.R. § 3.303(a) is not established.  As 
chronicity in service is not adequately supported by the service 
treatment records, then a showing of continuity of symptomatology 
after service is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).

After service, treatment for an overactive thyroid was initially 
noted in 2004, with an onset date of 2001.  The absence of 
documented findings related to an overactive thyroid from 1992 to 
2001, weighs against continuity of symptomatology.  38 C.F.R. 
§ 3.303(b); Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The 
absence of symptoms opposes the claim.  Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002).  

As the initial documentation of overactive thyroid is well beyond 
the one-year presumptive period for manifestation of 
endocrinopathy as a chronic disease, service connection cannot be 
established for overactive thyroid on a presumptive 
basis.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

The evidence therefore does not support service connection on a 
direct basis for an overactive thyroid.

The Board now turns to the Veteran's assertion that his service-
connected PTSD caused him to develop a thyroid disorder.

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from credibility, that 
is, the probative value of the evidence once the evidence is 
admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997).

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

Although the Veteran is competent to describe such symptoms as 
increased heart rate and fatigue, the diagnosis of overactive 
thyroid, Grave's disease or hyperthyroidism, and the medical 
causation is not subject to lay observation.  The determination 
as to the presence, type, and cause of a thyroid disability is 
medical in nature and not capable of lay observation.  The 
relationship of any current thyroid disability to service or the 
service-connected PTSD is a medical determination that requires 
specific training and knowledge.  Savage v. Gober, 10 Vet. App. 
488 (1997); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Under certain circumstances, lay evidence may establish a 
diagnosis of a simple medical condition.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  However, the current diagnosis 
of overactive thyroid, Grave's disease or hyperthyroidism, was 
based on diagnostic tests.  Therefore, the overactive thyroid is 
not a simple medical condition that a lay person is competent to 
identify as a lay person is not qualified through education, 
training, or experience to interpret diagnostic tests.  Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In this case, the determinative question involves medical 
causation.  Therefore, medical evidence of an association or link 
between the current overactive thyroid, first shown after 
service, and an injury, disease, or event in service, is needed 
and a lay assertion on medical causation is not competent 
evidence.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  Competent 
medical evidence is required to substantiate the claim.  
Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis or medical opinion.  38 C.F.R. § 3.159 
(2009). 

The Veteran is not qualified through education, training, and 
expertise to offer opinions on a medical diagnosis that is not 
capable of lay observation, or on medical causation where a lay 
assertion of medical causation is not competent evidence.  
Therefore, his statements are insufficient to establish that his 
service-connected PTSD disability caused overactive thyroid, as a 
medical opinion is necessary to establish such a finding.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

To this end, VA obtained a medical opinion addressing the 
Veteran's contentions.  However, while the post-service medical 
evidence documents treatment and diagnoses of an overactive 
thyroid condition, the competent medical evidence does not 
associate the cause of the disability with the Veteran's service-
connected PTSD.  

Significantly, the VA examiner in January 2007, following a 
review of the claims file, an examination of the Veteran and 
clinical testing, the examiner diagnosed Grave's disease, 
resolved without residual hyperthyroidism following radiation 
therapy, and opined that it was less likely than not that the 
Veteran's overactive thyroid-hyperthyroidism (Grave's disease) 
was caused by the service connected PTSD.  The examiner explained 
having reviewed the 1995 article submitted by the Veteran in 
support of his claim.  However, the examiner noted that the same 
author of the 1995 article, on further research in 1999, 
concluded that while high thyroid hormone levels were found to 
influence hyperarousal symptoms in patients with PTSD these high 
levels of thyroid hormone did not lead to clinical disease 
states.  The examiner cited to the 1999 medical findings in 
support of her 
conclusion.       

The competent medical evidence does not relate the Veteran's 
current overactive thyroid, by causation or by aggravation, to 
his service-connected PTSD or to service; and the evidence does 
not show that an overactive thyroid manifested within any 
applicable presumptive period.  

As such, the criteria for service connection for an overactive 
thyroid, also claimed as Grave's disease and hyperthyroidism, as 
due to service or the service-connected PTSD, have not been met 
and the Veteran's claim is therefore denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

General Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.    

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
The Board will consider entitlement to staged ratings to 
compensate for times since filing the claim when the disability 
may have been more severe than at other times during the course 
of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 
After careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  38 C.F.R. § 
4.3.

VA has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's PTSD is rated under Diagnostic Code 9411 under the 
General Rating Formula for Mental Disorders.  

Under 38 C.F.R. § 4.130, General Rating Formula for Mental 
Disorders which became effective November 7, 1996, the criteria 
for 30 percent, under Diagnostic Code 9411 are occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and normal conversation), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).  The criteria for 50 percent are occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of short 
and long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
and difficulty in establishing and maintaining effective work and 
social relationships.  The criteria for a 70 percent disability 
rating, are occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and the inability to 
establish and maintain effective relationships.  The criteria for 
a 100 percent rating are total occupational and social 
impairment, due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent ability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and memory 
loss for names of closest relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

The Global Assessment of Functioning is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).  GAF 
scores ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, and has some meaningful interpersonal relationships.  
Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  A GAF score in the range of 41 to 50 represents 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals) or any serious impairment in social or occupational 
functioning (e.g., no friends, unable to keep a job).  

For historical purposes, it is noted that service connection was 
established for PTSD in December 2004 based on the Veteran's 
combat experience.  He was assigned a disability rating of 30 
percent.  The Veteran appealed for a higher rating.  

On VA psychological evaluation in December 2003, the Veteran 
complained of sleep and relationship problems, as well as 
depression, irritability, self isolation, nightmares, feelings of 
numbness, and inability to get along with others.  The Veteran 
was employed full time.  He alternated living with his mother, 
sister and a friend.  He reported a history of homicidal 
thoughts, particularly following an incident of alleged violence 
when the police were involved.  His affect was described as 
anxious.  He exhibited impulsive behavior.  

VA treatment records show that in February 2004, the Veteran 
reported anger control issues, sleeping problems, nightmares and 
nervousness.  He was treated for insomnia.  An August 2004 mental 
health treatment note recorded complaints of depression, 
nervousness, sleep problems, energy problems, anger control, 
difficulty concentrating, nightmares, depression, fatigue, 
insomnia, anhedonia, decreased concentration, avoidant behavior, 
intrusive memories, flashbacks, numbing, sense of foreshortened 
future, irritability, outbursts of anger, hypervigilence, 
exaggerated startle response, violent behavior, relationship 
problems, and financial and housing problems.  He denied physical 
aggression when angry.  He reported an incident when he tried to 
choke his wife in his sleep.  His symptoms were described as 
moderate, occupationally and socially.  The Veteran reported 
being married twice, once for 5 years and the second marriage was 
2 years.  The Veteran had been separated from his second wife 
since 2000.  He reported a legal history of arrests for driving 
under the influence, public intoxication and domestic violence.  
He was adequately groomed.  The examiner noted moderate 
psychomotor agitation.  Speech was coherent.  Mood was congruent.  
Thought process was coherent, goal oriented, and insight was 
good.  There was no looseness of associations or flight of ideas, 
suicidal ideation, homicidal ideation, or psychotic symptoms.  
The diagnosis was chronic moderate PTSD with a GAF score of 55.  

On VA examination in September 2004, the Veteran complained of 
chronic sleep impairment, nightmares, flashbacks, intrusive 
memories, exaggerated, hypervigilence, problems concentrating, 
depression, feeling of rage, startle response and avoidance of 
crowds.  The Veteran denied suicidal or homicidal ideation.  
Short-term memory and concentration were impaired.  The Veteran 
reported outpatient treatment at VA.  He related a history of 
legal problems post-service discharge, to include arrests for 
being intoxicated in public, driving under the influence and 
domestic violence.  The Veteran denied current social 
relationships or leisure activities.  The Veteran's speech was 
low and his mood was depressed.  The Veteran was fully oriented.  
Long-term memory and judgment were intact.  The Veteran's thought 
processes and thought content were within normal limits.  
Delusions and hallucinations were not shown.  Eye contact was 
good and behavior was appropriate.  The Veteran was able to 
maintain personal hygiene and other basic activities of daily 
living.  The Veteran was diagnosed with moderate PTSD and alcohol 
abuse secondary to PTSD.  He was assigned a GAF score of 51.  The 
examiner noted moderate difficulty establishing and maintaining 
effective social and occupational relationships.  The Veteran 
also had problems tolerating stressful circumstances.  He 
indicated that he could not get along with others at his previous 
employment.  

VA treatment notes in March 2005, noted the Veteran had been 
employed from 1996 to 2004.  The Veteran denied delusions, 
hallucinations, homicidal or suicidal ideations.  The Veteran was 
oriented X 3, affect was restricted, recent memory was mildly 
impaired.  Remote memory was intact, judgment was good, and he 
was able to think in abstract terms.  His GAF was 58.  In May 
2005, the Veteran's mood was described as moderately despondent, 
and his speech was logical and goal directed.  The Veteran denied 
suicidal ideation.  He reported problems with anger and self 
control.  The Veteran was assigned a GAF score of 45.  In March 
2006, the Veteran complained that his PTSD had worsened and he 
had no relationship with his family or friends.  

In a statement in March 2007, the Veteran's sister stated that 
the Veteran did not function well around people, mostly because 
of anger outbursts.  During the night the Veteran would wake up 
screaming.  Reportedly, the Veteran's mother had to remind the 
Veteran to bathe.  The Veteran's sister also related daily panic 
attacks, depression, ritualistic behavior, hypervigilence, and 
isolative behavior.  

On VA examination in March 2007, the Veteran complained of 
nightmares, sleep impairment, irritability, weekly episodes of 
aggression, difficulty concentrating, hypervigilence, and 
exaggerated startle response.  The Veteran reported being 
hospitalized from March 2005 to June 2005 for substance abuse.  
He was divorced.  At the time of the examination he was homeless 
and related an active substance abuse problem.  The Veteran's 
impulse control was described as fair.  His affect was normal, 
mood was good, attention and orientation were intact, and thought 
process was unremarkable.  The Veteran denied panic attacks, 
obsessive ritualistic behaviors, hallucinations, suicidal or 
homicidal ideation.  Remote, recent and immediate memory was 
normal.  His behavior was appropriate and he was noted to have 
the ability to maintain minimum personal hygiene.  No problems 
with activities of daily living were found.  His prognosis was 
noted as poor due to polysubstance abuse and noncompliance with 
PTSD treatment.  The examiner assigned a GAF score of 60.  The 
examiner opined that while there was reduced reliability and 
productivity due to PTSD there wasn't total and occupational 
impairment, and the Veteran's impairment was likely due to PTSD 
and substance abuse.  

On VA examination in June 2009, the Veteran complained of 
nightmares, sleep problems, lack of motivation anhedonia, 
avoidant behavior, hyperarousal, markedly diminished interesting 
activities, intrusive memories, irritability, anger outbursts, 
suicidal and homicidal ideation.  He denied a history of 
hospitalizations for medical disorders.  He reported being cited 
for driving under the influence in February 2009, after which he 
stopped drinking.  He was residing with his sister under the 
condition that he become and remain sober.  The Veteran had been 
unemployed for a year.  He denied any close friendships because 
he was now sober and all his friends drank and used drugs.  The 
Veteran was neatly groomed.  Psychomotor activity was 
unremarkable, speech was clear, coherent and clear.  The Veteran 
was cooperative.  His affect was appropriate and mood was 
anxious.  Orientation was intact.  The Veteran denied 
hallucinations, ritualistic behavior, or panic attacks.  The 
examiner determined that the Veteran's psychological impairment 
was mildly to moderately impaired.  He was assigned a GAF score 
of 60.  The examiner opined that the Veteran's PTSD resulted in 
occasional decrease in work efficiency with intermittent periods 
of inability to perform occupational tasks, with generally 
satisfactory functioning.  The examiner further noted that the 
Veteran's insufficient mood management skills, to include 
irritability and anger outbursts, had mildly to moderately 
reduced his social and industrial capacity.  

During the period on appeal, the medical evidence contained 
complaints of sleep impairment, energy problems, nightmares, 
depression, lack of motivation, avoidant behavior, hyperarousal, 
markedly diminished interest in activities, fatigue, insomnia, 
anhedonia, decreased concentration, avoidant behavior, intrusive 
memories, flashbacks, numbing, sense of foreshortened future, 
irritability, outbursts of anger, hypervigilence, exaggerated 
startle response, violent behavior, relationship problems, and 
self isolation.  In August 2004, the Veteran denied physical 
aggression when angry, although he also reported that he tried to 
choke his wife in his sleep, and the evidence shows one incident 
of arrest for domestic violence.  There is also a history of 
polysubstance abuse, now in remission, and evidence of arrests 
for driving under the influence and public intoxication.  While 
the Veteran has generally denied homicidal or suicidal ideation, 
in December 2003 he reported a history of homicidal thoughts 
following an incident of arrest for alleged violence, and in June 
2009, he endorsed suicidal and homicidal ideation.   

However, the Veteran has consistently denied delusions and 
hallucinations, panic attacks, or obsessive ritualistic 
behaviors.  While the Veteran has been hospitalized and treated 
for substance abuse, there is no history of psychiatric 
hospitalizations and the Veteran's treatment has consisted of 
medication and outpatient treatment.  Significantly, the 
Veteran's psychiatric symptomatology has been described as mild 
to moderate.  In March 2007, the examiner noted that the 
Veteran's PTSD causes reduced reliability and productivity, 
likely due to PTSD and substance abuse combined.  At the time, 
the Veteran reported an active problem with substance abuse and 
the examiner indicated that the Veteran was noncompliant with 
psychiatric treatment.  On VA examination in June 2009, the 
examiner indicated that Veteran was sober and opined that the 
Veteran's PTSD resulted in occasional decrease in work efficiency 
with intermittent periods of inability to perform occupational 
tasks, with generally satisfactory functioning.  

During the period on appeal, the Veteran's GAF scores have widely 
ranged from 45 to 60.  In August 2004 it was 45.  A GAF score in 
the range of 41 to 50 represents serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals) or any serious impairment 
in social or occupational functioning (e.g., no friends, unable 
to keep a job).  However, most scores have been in the range of 
51 to 60.  In September 2004 it was 51, and in March 2005 it was 
58.  Most recently, the Veteran's psychiatric condition was 
assigned a GAF score of 60 on examination in March 2007 and June 
2009.  GAF scores ranging between 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  

Neither the number of symptoms, nor the type of symptoms, nor the 
GAF score controls in determining whether the criteria for a 50 
percent rating have been met.  It is the effect of the symptoms, 
rather that the presence of symptoms, pertaining to the criteria 
for a 50 percent rating, that is, occupational and social 
impairment with reduced reliability and productivity, to include 
difficulty in establishing and maintaining effective work and 
social relationships.  

As for the effect of the Veteran's symptoms on work or family 
relations, the record shows that the Veteran reported 
irritability towards co-workers and with people in general, as 
well as problems tolerating stressful circumstances.  Although 
the Veteran's employment history post-service discharge is 
unclear, he reported being employed full time from 1996 until 
2004, due to his inability to get along with others, and in 2009 
he related being unemployed for one year.  The Veteran reported 
that he avoided others and had relationship problems.  He related 
being married twice, once for 5 years and the second marriage was 
for 2 years.  The Veteran had been separated since 2000 and 
subsequently divorced.  In September 2004, the Veteran denied 
having any current social relationships or leisure activities.  
The evidence shows that the Veteran has been homeless related to 
substance abuse.  On VA examination in June 2009, he reported 
that his sister refused to allow him to live with her until he 
got sober.  He had previously reported living with mother, sister 
and friends.  The Veteran denied any close friendships because he 
was now sober and all his friends drank alcohol and used drugs.  

As for the effect of the Veteran's symptoms on judgment, 
thinking, or mood, while the Veteran's sister reported daily 
panic attacks, inability to maintain minimal personal hygiene, 
and ritualistic behavior, the evidence shows that he has 
consistently and specifically denied said symptoms.  The 
Veteran's mood has been variously described as moderately 
despondent, anxious, depressed, good and congruent.  In December 
2003, there was moderate psychomotor agitation, however it was 
found to be unremarkable on VA examination in June 2009.  VA 
treatment notes in March 2005, reflect that the Veteran exhibited 
restricted affect, while at other times he has shown normal 
affect.  Although on occasion his recent memory was found to be 
mildly impaired, other records described the Veteran's remote, 
recent and immediate memory as normal or intact.  His speech is 
coherent, logical and goal directed.  Thought process was 
coherent and goal oriented.  Insight, attention and orientation 
were intact.  The Veteran's thought processes and thought content 
were within normal limits.  Eye contact was good and behavior was 
appropriate.  He was able to think in abstract terms.  Impulse 
control was fair.  There was no looseness of associations.  The 
Veteran was fully oriented.  The Veteran has been described as 
adequately or neatly groomed, and VA examiners have opined that 
he is able to maintain personal hygiene and other basic 
activities of daily living.  

Based on these findings, the symptoms have not resulted in 
occupational and social impairment that are the equivalent to the 
symptoms listed in the criteria for a 50 percent rating, namely, 
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks (more than once a week); difficulty in 
understanding complex commands; impairment of short and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  Nor do the Veteran's actual symptoms 
approximate such manifestations.  Moreover, the Board finds that 
there is no basis for a staged rating as the criteria for a 
higher rating have not been met at any time

The Board notes that the GAF scores have varied throughout the 
period on appeal.  However, periods of worsening characterized by 
lower GAF scores have not been sufficiently consistent to show 
that the condition worsened to such an extent as to warrant a 
rating in excess of 30 percent.  For these reasons on the basis 
of the medical evidence, which was inconsistent with findings 
such as flattened affect,  circumstantial, circumlocutory, or 
stereotyped speech, panic attacks, difficulty in understanding 
complex commands, impairment of short and long-term memory,  
impaired judgment, and impaired abstract thinking, were not 
documented, the Board finds that the effect of the symptomatology 
does not equate to or more nearly approximate the criteria of a 
50 percent rating, that is, occupational and social impairment 
with reduced reliability and productivity.  As the preponderance 
of the evidence is against the Veteran's claim, that doctrine is 
not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Although the Board is precluded by regulation from assigning an 
extraschedular rating in the first instance, the Board is not 
precluded from considering whether the case should be referred to 
the Director of VA's Compensation and Pension Service for a 
rating.  The threshold factor for extraschedular consideration is 
a finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for that 
service-connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  38 C.F.R. § 3.321(b)(1).

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned schedular 
evaluation is adequate; and referral for an extraschedular rating 
is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria for the Veteran's service-connected 
PTSD, reasonably describe the Veteran's disability level and 
symptomatology, and provided for higher ratings for additional or 
more severe symptoms, which have not been shown.  In this regard, 
while PTSD has been identified as interfering with the Veteran's 
employment, the medical evidence does not show that PTSD is 
productive of total occupational employment, and there is no 
evidence that the disorder causes unusual factors such as marked 
interference in employment or frequent hospitalizations beyond 
that contemplated by the rating schedule.  Therefore the 
disability picture is contemplated by the Rating Schedule, and 
the assigned schedular rating is adequate.  Consequently, 
referral for extraschedular consideration is not required under 
38 C.F.R. § 3.321(b)(1).


ORDER

Service connection for an overactive thyroid is denied, to 
include as secondary to the service-connected posttraumatic 
stress disorder.

An initial rating higher than 30 percent for posttraumatic stress 
disorder is denied.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); Robinette 
v. Brown, 8 Vet. App. 69 (1995).

The Veteran contends that he currently suffers from a left eye 
disability as residuals of an in-service injury when he was hit 
in the eye by a tree branch.  Reportedly, he did not immediately 
seek treatment, however, soon after the incident his eye began to 
drift outward and he experienced some loss of vision.  

On service induction in January 1983, the Veteran failed to 
report a left eye disability and on examination his vision was 
evaluated as normal.  The service treatment records documented 
treatment for exotropia of the left eye in March 1992, with no 
other visual problems.  On discharge from service in March 1992, 
the Veteran reported a past medical history of eye trouble, 
although on clinical examination his vision was evaluated as 
normal.  The Veteran underwent muscle surgery for the left eye in 
October 2004.  

On VA examination in September 2004, the examiner diagnosed 
alternating exotropia, preferred right eye for fixating strongly, 
and clinical amblyopia.  The examiner opined that since the 
Veteran did not have double vision at the time of the in-service 
accident, it could not be said without resorting to speculation 
that the Veteran's exotropia was due to an in-service accident.  
Alternating exotropia was most likely something he had as a 
child, however, it was likely that after the accident the angle 
of the deviation between the eyes got greater, although he 
suffered no vision loss from the accident.  

The Board observes that opinions, such as that rendered by the 
above VA examiner, in which a physician is unable to opine 
regarding any causal connection between a Veterans' current 
complaints and his period of service have been characterized as 
non-evidence, and therefore lack probative value.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).  

Additionally to the extent that the examiner suggested that the 
Veteran's disability may be congenital or developmental, 
congenital or developmental defects are not considered a disease 
for purposes of VA disability compensation and, consequently, 
cannot be service connected as a matter of law.  See 38 C.F.R. §§ 
3.303(c), 4.9; Winn v. Brown, 8 Vet. App. 510, 516 (1996).  The 
only exception to this provision is if there is probative 
evidence that a defect was subject to superimposed disease or 
injury during service.  If superimposed disease or injury does 
occur, service connection may indeed be warranted for the 
resultant disability.  VAOPGCPREC 82-90 (July 18, 1990).

VAOPGCPREC 82-90 also provides that a disease considered by 
medical authorities to be of congenital, familial (or hereditary) 
origin by its very nature preexists a claimants' military 
service, but that service connection for such diseases could be 
granted if manifestations of the disease in service constituted 
aggravation of the condition.  See VAOPGCPREC 82-90 (July 18, 
1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. 
Brown, 4 Vet. App. 513, 514- 15 (1993).

While it would appear that the Veteran's exotropia is a 
congenital defect, as compared to a disease of congenital origin, 
the Board notes that the medical evidence of record does not 
establish that fact.  The VA examiner offered no opinion as to 
the nature of the Veteran's exotropia and the Board is not 
competent to supplement the record with an unsubstantiated 
medical conclusion regarding the proper classification of the 
Veteran's left eye disability as a congenital disease or defect.  
See e.g., Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

As to whether the Veteran's condition preexisted service, the 
Board finds that a left eye disorder, as either a congenital or 
developmental defect, was not identified at service entrance.  
Thus, the Board is of the opinion that a VA examination is 
necessary in this case to determine the nature and etiology of 
the Veteran's left eye disability, specifically whether its 
origin is congenital.

With regards to Veteran's claim of entitlement to service 
connection for a neck condition, the Veteran claims that he 
currently suffers from a neck disability as residuals of an in-
service injury.  The service treatment records show an injury to 
the back in June 1987, with complaints of neck pain and upper 
back pain.  The clinician noted a history of neck pain since a 
motor vehicle accident in 1982.  The assessment was possibly 
strained muscles in the upper back.  On VA examination, X-rays 
revealed degenerative disc disease.  The examiner diagnosed 
degenerative joint disease of the cervical spine causing chronic 
pain, but the VA examiner failed to provide an opinion as to the 
etiology of the neck disorder.  As it remains unclear to the 
Board whether the Veteran's neck disability is related to his 
military service, a remand for a VA etiological examination and 
opinion is necessary in order to fully and fairly assess the 
merits of his claim.

Finally, the Board observes that the arguments advanced by the 
Veteran in support of the present claim for an initial rating 
higher than 30 percent for PTSD essentially raise the issue of 
entitlement to TDIU due to the service-connected disability.  In 
adjudicating the increased rating claim, the RO must also 
consider it in conjunction with the TDIU claim.  The Court 
recently held that a claim for a TDIU is not a freestanding 
claim.  Rather, it is a claim for an increased rating (a total 
rating based on individual unemployability) for the underlying 
disability(ies).  Such a claim may be expressly raised or it may 
be "reasonably raised by the record," and the claim may be filed 
as a component of an initial claim or as a claim for an increased 
rating for a service-connected disability.  Rice v. Shinseki, 22 
Vet. App. 447 (2009).  In light of the Court's decision in Rice, 
the Board finds that the Veteran has raised the issue of 
entitlement to a TDIU as part of his claim for an initial rating 
higher than 30 percent for PTSD.

Given that the Veteran's claims of entitlement to service 
connection for a left eye condition, and a neck disability, are 
being remanded and if granted, this could result in eligibility 
for a TDIU, the Board finds that the claim for a TDIU is 
inextricably intertwined with the claims, and that the claim for 
a TDIU should be considered after a decision is rendered on the 
claims hereby being remanded.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (issues are "inextricably intertwined" when 
a decision on one issue would have a "significant impact" on a 
Veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of a 
left eye disability, to include exotropia.  
The claims folder should be made available to 
the examiner for review in connection with 
the examination.  All indicated studies 
should be performed, and all findings 
reported in detail.  The examiner should 
provide a complete rationale for any opinion 
provided.  In formulating the opinion, the 
examiner is asked to comment on the clinical 
significance of the service treatment 
records, to include the service entrance 
examination report in January 1983, and 
reports of treatment in March 1992.

(a)  The examiner should identify any 
current left eye disorders, to include 
exotropia, and should state whether any 
such condition is an acquired or congenital 
condition.

(b)  If a congenital condition exists, the 
examiner should state whether it is a 
disease or defect.  VA's Office of General 
Counsel has distinguished between 
hereditary diseases and defects, 
emphasizing that the former is capable of 
improvement or deterioration while the 
latter is static.  VAOPGCPREC 82-90 (O.G.C. 
Prec. 82-90).  A "defect" is defined as an 
imperfection or structural abnormality, 
while a "disease" is any interruption of 
the normal structure or function of any 
part, organ, or system of the body that is 
manifested by a characteristic set of 
symptoms and signs.  Id.

(c)  If a congenital defect is present, is 
it at least as likely as not (50 percent 
probability or greater) that the condition 
was subject to a superimposed disease or 
injury during military service that 
resulted in disability apart from the 
congenital or developmental defect?  The 
examiner must consider lay statements 
regarding in-service occurrence of an 
injury.  Dalton v. Nicholson, 21 Vet. App. 
23 (2007).

(d)  If a congenital disease is present, 
the examiner should render a medical 
opinion as to whether the evidence shows it 
was aggravated (permanently worsened beyond 
the natural course of the disease) by the 
Veteran's military service.  If there was 
worsening, was this due to the natural 
progress of the disease?

2.  Schedule the Veteran for a VA examination 
for the purpose of ascertaining the etiology 
of his neck disability.  The examiner must 
review the claims file and the examination 
report should note that review.  The examiner 
is asked to provide the following opinions:

(a)  Is it at least as likely as not (50 
percent probability or greater) that any 
current cervical spine disability, to 
include degenerative joint and disc disease 
of the cervical spine, was incurred during 
service?  The examiner must consider lay 
statements regarding in-service occurrence 
of an injury.  Dalton v. Nicholson, 21 Vet. 
App. 23 (2007).

(b)  If a neck disability was not incurred 
during service, is there clear and 
unmistakable evidence that either a neck 
disability pre-existed service?  If so, is 
it at least as likely as not (50 percent 
probability or greater) that any pre-
existing neck disability was aggravated 
(increased in disability beyond the natural 
progress of the condition) during service?

3.  Then, readjudicate the claims.  If any 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for response.  
Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


